Filed 6/23/14 P. v. Fleming CA
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.111.5.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SECOND APPELLATE DISTRICT

                                                     DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B253656
                                                                            (Super. Ct. No. 1440592)
                 Plaintiff and Respondent,                                   (Santa Barbara County)

v.

CONNIE K. FLEMING,

                   Defendant and Appellant.



                   Connie K. Fleming appeals from the judgment entered after a jury convicted
her of misdemeanor assault (Pen. Code, § 240).1 The trial court sentenced appellant to 180
days county jail with credit for time served and ordered appellant to pay a $140 fine and a
$165 restitution fine/fee. The trial court exonerated $265 of the fines/fees.
                   We appointed counsel to represent appellant in this appeal. After counsel’s
examination of the record, she filed an opening brief in which no issues were raised.
                   On May 8, 2014, we advised appellant that she had 30 days within which to
personally submit any contentions or issues she wished us to consider. No response has
been received.




1   Unless otherwise stated, all statutory references are to the Penal Code.
              We have reviewed the entire record and are satisfied that appellant's attorney
has fully complied with her responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal. 3d 436, 443; People v. Kelly (2006) 40 Cal. 4th 106, 126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.


                                                        YEGAN, J.

We concur:



              GILBERT, P.J.



              PERREN, J.




                                              2
                                  Brian E. Hill, Judge

                        Superior Court County of Santa Barbara

                          ______________________________


             Sarah G. LoPresti, under appointment by the Court of Appeal, for Defendant
and Appellant.


             No. appearance for Respondent.




                                           3